
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3477
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 44, United States Code, to
		  authorize grants for Presidential Centers of Historical
		  Excellence.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Historical Records
			 Preservation Act of 2008.
		2.Grant programSection 2504 of title 44, United States
			 Code, is amended by—
			(1)redesignating subsection (f) as subsection
			 (g); and
			(2)inserting after subsection (e) the
			 following:
				
					(f)Grants for Presidential Centers of
				Historical Excellence
						(1)In generalThe Archivist, with the recommendation of
				the Commission, may make grants, on a competitive basis and in accordance with
				this subsection, to eligible entities to promote the historical preservation
				of, and public access to, historical records and documents relating to any
				former President who does not have a Presidential archival depository currently
				managed and maintained by the Federal Government pursuant to section 2112
				(commonly known as the Presidential Libraries Act of
				1955).
						(2)Eligible entityFor purposes of this subsection, an
				eligible entity is—
							(A)an organization described under section
				501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under
				section 501(a) of that Code; or
							(B)a State or local government of the United
				States.
							(3)Use of fundsAmounts received by an eligible entity
				under paragraph (1) shall be used to promote the historical preservation of,
				and public access to, historical records or historical documents relating to
				any former President covered under paragraph (1).
						(4)Prohibition on use of fundsAmounts received by an eligible entity
				under paragraph (1) may not be used for the maintenance, operating costs, or
				construction of any facility to house the historical records or historical
				documents relating to any former President covered under paragraph (1).
						(5)Application
							(A)In generalAn eligible entity seeking a grant under
				this subsection shall submit to the Commission an application at such time, in
				such manner, and containing or accompanied by such information as the
				Commission may require, including a description of the activities for which a
				grant under this subsection is sought.
							(B)Approval of applicationThe Commission shall not consider or
				recommend a grant application submitted under subparagraph (A) unless an
				eligible entity establishes that such entity—
								(i)possesses, with respect to any former
				President covered under paragraph (1), historical works and collections of
				historical sources that the Commission considers appropriate for preserving,
				publishing, or otherwise recording at the public expense;
								(ii)has appropriate facilities and space for
				preservation of, and public access to, the historical works and collections of
				historical sources;
								(iii)shall ensure preservation of, and public
				access to, such historical works and collections of historical sources at no
				charge to the public;
								(iv)has educational programs that make the use
				of such documents part of the mission of such entity;
								(v)has raised funds from non-Federal sources
				in support of the efforts of the entity to promote the historical preservation
				of, and public access to, such historical works and collections of historical
				sources in an amount equal to the amount of the grant the entity seeks under
				this subsection;
								(vi)shall coordinate with any relevant Federal
				program or activity, including programs and activities relating to Presidential
				archival depositories;
								(vii)shall coordinate with any relevant
				non-Federal program or activity, including programs and activities conducted by
				State and local governments and private educational historical entities;
				and
								(viii)has a workable plan for preserving and
				providing public access to such historical works and collections of historical
				sources.
								.
			3.Term limits for commission members;
			 recusal
			(a)Term limits
				(1)In generalSection 2501(b)(1) of title 44, United
			 States Code, is amended—
					(A)by inserting not more than 2
			 after subsection (a) shall be appointed for; and
					(B)in subparagraph (A), by striking a
			 term and inserting not more than 4 terms.
					(2)Effective
			 dateThe restrictions on the
			 terms of members of the National Historical Publications and Records Commission
			 provided in the amendments made by paragraph (1) shall apply to members serving
			 on or after the date of enactment of this Act.
				(b)Recusal
				(1)In generalSection 2501 of title 44, United States
			 Code, is amended by adding at the end the following:
					
						(d)RecusalMembers of the Commission shall recuse
				themselves from voting on any matter that poses, or could potentially pose, a
				conflict of interest, including a matter that could benefit them or an entity
				they represent.
						.
				
				(2)Effective
			 dateThe requirement of
			 recusal provided in the amendment made by paragraph (1) shall apply to members
			 of the National Historical Publications and Records Commission serving on or
			 after the date of enactment of this Act.
				4.Online access of founding fathers
			 documents; transfer of funds
			(a)In generalTitle 44, United States Code, is amended by
			 inserting after section 2119 the following:
				
					2120.Online access of founding fathers
				documentsThe Archivist may
				enter into a cooperative agreement to provide online access to the published
				volumes of the papers of—
						(1)George Washington;
						(2)Alexander Hamilton;
						(3)Thomas Jefferson;
						(4)Benjamin Franklin;
						(5)John Adams;
						(6)James Madison; and
						(7)other prominent historical figures, as
				determined appropriate by the Archivist of the United
				States.
						.
			(b)Transfer of funds
				(1)In generalThe Archivist of the United States, in the
			 role as chairman of the National Historical Publications and Records Commission
			 may enter into cooperative agreements pursuant to section 6305 of title 31,
			 United States Code, that involve the transfer of funds from the National
			 Historical Publications and Records Commission to State and local governments,
			 tribal governments, other public entities, educational institutions, or private
			 nonprofit organizations for the public purpose of carrying out section 2120 of
			 title 44, United States Codes.
				(2)ReportNot later than December 31st of each year,
			 the Archivist of the United States shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report on the
			 provisions, amount, and duration of each cooperative agreement entered into as
			 authorized by paragraph (1) during the preceding fiscal year.
				(c)Technical and conforming
			 amendmentThe table of
			 sections for chapter 21 of title 44, United States Code, is amended by adding
			 after the item relating to section 2119 the following:
				
					
						2120. Online access of founding fathers
				documents.
					
					.
			5.Advisory committee
			(a)EstablishmentThe Archivist of the United States may
			 establish an advisory committee to—
				(1)review the progress of the Founding Fathers
			 editorial projects funded by the National Historical Publications and Records
			 Commission;
				(2)develop, in consultation with the various
			 Founding Fathers editorial projects, appropriate completion goals for the
			 projects described in paragraph (1);
				(3)annually review such goals and report to
			 the Archivist on the progress of the various projects in meeting the goals;
			 and
				(4)recommend to the Archivist measures that
			 would aid or encourage the projects in meeting such goals.
				(b)Reports to the advisory
			 committeeEach of the
			 projects described in subsection (a)(1) shall provide annually to the advisory
			 committee established under subsection (a) a report on the progress of the
			 project toward accomplishing the completion goals and any assistance needed to
			 achieve such goals, including the following:
				(1)The proportion of total project funding for
			 the funding year in which the report is submitted from—
					(A)Federal, State, and local government
			 sources;
					(B)the host institution for the
			 project;
					(C)private or public foundations; and
					(D)individuals.
					(2)Information on all activities carried out
			 using nongovernmental funding.
				(3)Any and all information related to
			 performance goals for the funding year in which the report is submitted.
				(c)Composition; meetings; report; sunset;
			 actionThe advisory committee
			 established under subsection (a) shall—
				(1)be comprised of 3 nationally recognized
			 historians appointed for not more than 2 consecutive 4-year terms;
				(2)meet not less frequently than once a
			 year;
				(3)provide a report on the information
			 obtained under subsection (b) to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives not later than 1 year after
			 the date of enactment of this Act and annually thereafter;
				(4)terminate on the date that is 8 years after
			 the date of enactment of this Act; and
				(5)recommend legislative or executive action
			 that would facilitate completion of the performance goals for the Founding
			 Fathers editorial projects.
				6.Capital improvement plan for Presidential
			 archival depositories; report
			(a)In general
				(1)Provision of planThe Archivist of the United States shall
			 provide to the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives a 10-year capital improvement
			 plan, in accordance with paragraph (2), for all Presidential archival
			 depositories (as defined in section 2101 of title 44, United States Code),
			 which shall include—
					(A)a prioritization of all capital projects at
			 Presidential archival depositories that cost more than $1,000,000;
					(B)the current estimate of the cost of each
			 capital project; and
					(C)the basis upon which each cost estimate was
			 developed.
					(2)Provided to congressThe capital improvement plan shall be
			 provided to the committees, as described in paragraph (1), at the same time as
			 the first Budget of the United States Government after the date of enactment of
			 this Act is submitted to Congress.
				(3)Annual updates and explanation of changes
			 in cost estimatesThe
			 Archivist of the United States shall provide to the Committee on Appropriations
			 of the Senate and the Committee on Appropriations of the House of
			 Representatives—
					(A)annual updates to the capital improvement
			 plan described in paragraph (1) at the same time as each subsequent Budget of
			 the United States Government is submitted to Congress; and
					(B)an explanation for any changes in cost
			 estimates.
					(b)Amendment to minimum amount of
			 endowmentSection
			 2112(g)(5)(B) of title 44, United States Code, is amended by striking
			 40 and inserting 60.
			(c)ReportNot later than 270 days after the date of
			 enactment of this Act, the Archivist of the United States shall provide a
			 report to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Oversight and Government Reform of the House of
			 Representatives, that provides 1 or more alternative models for presidential
			 archival depositories that—
				(1)reduce the financial burden on the Federal
			 Government;
				(2)improve the preservation of presidential
			 records; and
				(3)reduce the delay in public access to all
			 presidential records.
				7.Establishment of national database for
			 records of servitude, emancipation, and post-civil war reconstruction
			(a)In generalThe Archivist of the United States may
			 preserve relevant records and establish, as part of the National Archives and
			 Records Administration, an electronically searchable national database
			 consisting of historic records of servitude, emancipation, and post-Civil War
			 reconstruction, including the Refugees, Freedman, and Abandoned Land Records,
			 Southern Claims Commission Records, Records of the Freedmen's Bank, Slave
			 Impressments Records, Slave Payroll Records, Slave Manifest, and others,
			 contained within the agencies and departments of the Federal Government to
			 assist African Americans and others in conducting genealogical and historical
			 research.
			(b)MaintenanceAny database established under this section
			 shall be maintained by the National Archives and Records Administration or an
			 entity within the National Archives and Records Administration designated by
			 the Archivist of the United States.
			8.Grants for establishment of State and local
			 databases for records of servitude, emancipation, and post-civil war
			 reconstruction
			(a)In generalThe Executive Director of the National
			 Historical Publications and Records Commission of the National Archives and
			 Records Administration may make grants to States, colleges and universities,
			 museums, libraries, and genealogical associations to preserve records and
			 establish electronically searchable databases consisting of local records of
			 servitude, emancipation, and post-Civil War reconstruction.
			(b)MaintenanceAny database established using a grant
			 under this section shall be maintained by appropriate agencies or institutions
			 designated by the Executive Director of the National Historical Publications
			 and Records Commission.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
